Order entered July 31, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00362-CR
                                      No. 05-18-00363-CR
                                      No. 05-18-00364-CR

                                  JOHN F. SEAY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 203rd Judicial District Court
                                   Dallas County, Texas
               Trial Court Cause No. F17-44837-P, F17-44838-P & F17-44846-P

                                            ORDER
       On May 2, 2019, we ordered appellant to file his brief by May 31, 2019. We cautioned

appellant that the failure to do so would result in these cases being submitted without appellant’s

briefs. To date, appellant has not filed a brief nor has he communicated with the Court regarding

the appeals.

       We ORDER these appeals submitted without appellant’s brief. An opinion will issue in

due course.

                                                      /s/   LANA MYERS
                                                            JUSTICE